Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Zuckerman via a telephone interview on June 6, 2022.

2.	Claims 2-4, 10, 16 and 21 have been canceled. New claim 26 has been added and claims 1, 9 and 15 have been amended as follows:

Claim 1. (Currently Amended) A computer-implemented method comprising:
obtaining integrated resource data associated with a reserved shared collaboration resource that has been reserved for a meeting, wherein the meeting is scheduled for a time period, and the reserved shared collaboration resource is at least one of a physical conference room, a virtual conference room, or an electronic device;
analyzing the integrated resource data using a machine-learned predictive model to generate a predicted utilization likelihood of the reserved shared collaboration resource during the time period associated with the meeting; 
providing information that causes display, to a user who is not associated with the scheduled meeting, of a reservation block for the meeting that is visually flagged based on the predicted utilization likelihood to indicate, before a start of the meeting, a likelihood that the reserved shared collaboration resource will be utilized during the time period; and
obtaining attendee monitoring data generated by one or more physical sensors, wherein an actual utilization of the reserved shared collaboration resource during the meeting is determined based at least in part upon the attendee monitoring data.

Claim 9.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to:
obtain integrated resource data associated with a reserved shared collaboration resource that has been reserved for a meeting, wherein the meeting is scheduled for a time period, and the reserved shared collaboration resource is at least one of a physical conference room, a virtual conference room, or an electronic device;
analyze the integrated resource data using a machine-learned predictive model to generate a predicted utilization likelihood of the reserved shared collaboration resource during the time period associated with the meeting; 
provide information that causes display, to a user who is not associated with the scheduled meeting, of a reservation block for the meeting that is visually flagged based on the predicted utilization likelihood to indicate, before a start of the meeting, a likelihood that the reserved shared collaboration resource will be utilized during the time period; and
obtain attendee monitoring data generated by one or more physical sensors, wherein an actual utilization of the reserved shared collaboration resource during the meeting is determined based at least in part upon the attendee monitoring data.
Claim 15.	(Currently Amended) A collaboration system comprising:
one or more processors;
a communication interface operably coupled to at least one of the one or more processors; and
a memory storing instructions and operably coupled to at least one of the one or more processors, wherein the instructions, when executed by the system, cause the system to:
obtain integrated resource data associated with a reserved shared collaboration resource that has been reserved for a meeting, wherein the meeting is scheduled for a time period, and the reserved shared collaboration resource is at least one of a physical conference room, a virtual conference room, or an electronic device;
analyze the integrated resource data using a machine-learned predictive model to generate a predicted utilization likelihood of the reserved shared collaboration resource during the time period associated with the meeting; 
provide information that causes display, to a user who is not associated with the scheduled meeting, of a reservation block for the meeting that is visually flagged based on the predicted utilization likelihood to indicate, before a start of the meeting, a likelihood that the reserved shared collaboration resource will be utilized during the time period; and
obtain attendee monitoring data generated by one or more physical sensors, wherein an actual utilization of the reserved shared collaboration resource during the meeting is determined based at least in part upon the attendee monitoring data.

Claim 26.	(New) The one or more non-transitory computer readable storage media of claim 9, wherein the reservation block indicates that the reserved shared collaboration resource has been reserved for the time period.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
6/20/22